February 10, 2022

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 













In the Specification:

Paragraph [0001] has been amended as follows:

[0001] This application claims the benefit of U.S. Provisional Application No. 62/947,911, filed December 13, 2019 and entitled "Body Support Assembly and Methods for the Use and Assembly Thereof," claims the benefit of U.S. Provisional Application 62/947,914, filed December 13, 2019 and entitled "Body Support Assembly and Methods for the Use and Assembly Thereof," and also claims the benefit of U.S. Application 16/794,946, filed February 19, 2020, now U.S. Patent No. 11,109,683 B2, and entitled "Body Support Assembly and Methods for the Use and Assembly Thereof," the entire disclosure of which is hereby incorporated herein by reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Rodney B White/Primary Examiner, Art Unit 3636